UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4252


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRANDON LEE BASS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00182-JAB-3)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.    Angela Hewlett Miller, Assistant
United   States  Attorney, Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brandon Lee Bass pled guilty pursuant to a written

plea    agreement       to    bank       robbery      with     a    dangerous      weapon,    18

U.S.C. § 2113(d) (2006), and carrying and using a firearm during

and     in     relation           to     a    crime       of       violence,       18   U.S.C.

§ 924(c)(1)(A)(ii)           (2006).          He    was    sentenced        to    125   months’

imprisonment.           Bass’ counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal.                             Although advised

of his right to file a supplemental pro se brief, Bass has not

done so.       Finding no reversible error, we affirm.

               In the absence of a motion to withdraw a guilty plea

in the district court, we review for plain error the adequacy of

the guilty plea proceeding under Fed. R. Crim. P. 11.                                    United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                       Our

examination of the record shows that the district court fully

complied with the requirements of Rule 11.                            Further, Bass’ plea

was     knowingly,       voluntarily,          and     intelligently             entered,    and

supported by a factual basis.

               We review a sentence for reasonableness, applying an

abuse of discretion standard.                      Gall v. United States, 552 U.S.

38,          , 128 S. Ct. 586, 597 (2007); see also United States v.

Layton, 564 F.3d 330, 335 (4th Cir. 2009).                              We conclude that

Bass’        sentence        is        both    procedurally           and        substantively

                                                2
reasonable.            The    district        court         properly       calculated        Bass’

Guidelines       range,       treated        the       Guidelines         as   advisory,       and

considered the applicable 18 U.S.C. § 3553(a) (2006) factors.

See United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

Moreover,       the     district       court’s          sentence      was      based    on     its

“individualized assessment” of the facts of the case.                                     United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                         Last,

Bass’ within-guidelines sentence is presumptively reasonable on

appeal, United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008),

and     Bass    has     not     rebutted       that         presumption.          See     United

States v.       Montes-Pineda,         445        F.3d      375,    379    (4th Cir.         2006)

(stating       presumption       may    be    rebutted         by    showing      sentence      is

unreasonable          when    measured        against         the    § 3553(a)         factors).

Thus,     the    district       court    did          not    abuse     its     discretion       in

imposing the chosen sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Bass’ convictions and sentence.                                This court

requires that counsel inform Bass, in writing, of the right to

petition       the    Supreme    Court       of       the   United    States      for   further

review.        If Bass requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move      in     this     court           for       leave    to        withdraw       from

representation.          Counsel’s motion must state that a copy thereof

                                                  3
was served on Bass.          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.


                                                                 AFFIRMED




                                       4